DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  “stimulation causes delta/total spectrum” to read --stimulation causes a delta/total spectrum ratio--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0343168 (Garcia-Molina) in view of U.S. Patent Application Publication No. 2011/0257556 (Guo et al.).
Regarding claim 1, Garcia-Molina teaches a method ([0001]; [0040]), comprising: 
(a) taking electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG, [0020]; [0042]); 

(c) producing stimulation in such a way that the stimulation causes the user to undergo, more quickly than the user would in the absence of the stimulation, a transition from wakefulness of the user to sleep onset of the user, which transition (i) starts when the user closes his or her eyes while awake, and (ii) ends with the sleep onset (stimulation applied to induce sleep onset, [0015]; [0035]; [0040]; [0045]); and 
(d) controlling, based on the set of one or more estimates of the amplitude, timing of one or more changes in the stimulation ([0035]; [0040]; [0045]).
Garcia-Molina does not teach the phase and amplitude of the set is an instantaneous phase and an instantaneous amplitude.
However, Guo teaches a method of quantitatively characterizing sleep (abstract; [0005]), comprising: (a) taking electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG, [0027]); and (b) calculating a set of one or more estimates of (i) instantaneous phase of the endogenous signal and (ii) instantaneous amplitude of the endogenous signal (“amplitudes (or powers) and phases (or frequency) are characterized at any instantaneous moment”, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia-Molina such that the calculated set of parameters includes estimates of instantaneous phase and amplitude of the measured EEG signal as taught by Guo et al., because Guo et al. teaches calculating an instantaneous phase and an instantaneous amplitude is desirable for accurately 
Regarding claim 2, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 1. The modified method of Garcia-Molina and Guo et al. teaches each estimate in the set of one or estimates of instantaneous phase and instantaneous amplitude is calculated based on a specific sample in a specific sample window of the measurements in such a way that: (a) the specific sample window is different than that for any other estimate in the set; and (b) the specific sample is more recent than any other sample in the specific sample window (Garcia-Molina: “sensors 142…generate output signals in an ongoing manner…periodically (e.g., at a sampling period)”, [0023], [0042]; Guo et al.: EEG signals sampled in a moving window, [0032]-[0033]; see discussion for claim 1).
Regarding claims 3 and 4, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 1. Garcia-Molina teaches the stimulation comprises audio or visual stimulation ([0017]; [0045]).
Regarding claim 5, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 1. The modified method of Garcia-Molina ad Guo et al. teaches each estimate of instantaneous phase and instantaneous amplitude is computed in less than ten milliseconds (Garcia-Molina: sampling period is about 0.001 second; see discussion for claim 1).
Regarding claim 12, Garcia-Molina teaches an apparatus ([0001]; [0015]), comprising: 
(a) one or more sensors (Figure 1, sensors, 142) that are configured to take electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG, [0015] and [0020]); 
Figure 1, stimulus source, 20) that are configured to produce stimulation ([0015]; [0017]);
 (c) one or more computers (Figure 1, processors, 110) ([0015]; [0028]-[0029]) that are programmed
(i) to calculate a set of one or more estimates of an amplitude of the endogenous signal (parameters measured include estimate of power of the measured signal, [0016], [0024], [0031]); 
	(ii) to control the one or more transducers (20) in such a way that the stimulation causes the user to undergo, more quickly than the user would in the absence of the stimulation, a transition from wakefulness of the user to sleep onset of the user, which transition 
(A) starts when the user closes his or her eyes while awake, and 
(B) ends with the sleep onset (stimulation applied to induce sleep onset, [0015]; [0033]; [0035]; [0040]; [0045]); and 
 	(iii) to control, based on the set of one or more estimates of the amplitude, timing of one or more changes in the stimulation ([0016]-[0017]; [0035]; [0040]; [0045]).
Garcia-Molina does not teach the phase and amplitude of the set is an instantaneous phase and an instantaneous amplitude.
However, Guo teaches an apparatus for quantitatively characterizing sleep (abstract; [0005]), comprising: (a) one or more sensors (Figure 1, probe, 120) configured for taking electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG, [0027]); and (b) one or more computers (Figure 1, computer processor, 112) programmed for calculating a set of one or more estimates of (i) instantaneous phase of the endogenous signal and (ii) instantaneous amplitude of the endogenous signal ([0027]; 
Regarding claim 13, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 12. The modified apparatus of Garcia-Molina and Guo et al. teaches the one or more computers (Garcia-Molina, 110) are programmed to calculate each estimate in the set of one or estimates of instantaneous phase and instantaneous amplitude is calculated based on a specific sample in a specific sample window of the measurements in such a way that: (a) the specific sample window is different than that for any other estimate in the set; and (b) the specific sample is more recent than any other sample in the specific sample window (Garcia-Molina: “sensors 142…generate output signals in an ongoing manner…periodically (e.g., at a sampling period)”, [0023]; Guo et al.: EEG signals sampled in a moving window, [0032]-[0033]; see discussion for claim 12).
Regarding claims 14 and 15, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 12. Garcia-Molina teaches the stimulation comprises audio or visual stimulation ([0017]; [0045]).
Regarding claim 20, Garcia-Molina teaches an apparatus ([0001]; [0015]), comprising: 
Figure 1, sensors, 142) that are configured to take electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG, [0015] and [0020]); 
(b) one or more transducers (Figure 1, stimulus source, 20) that are configured to produce stimulation ([0015]; [0017]);
 (c) one or more computers (Figure 1, processors, 110) ([0015]; [0028]-[0029]) that are programmed
(i) to calculate a set of one or more estimates of an amplitude of the endogenous signal (parameters measured include estimate of power of the measured signal, [0016], [0024], [0031]); 
	(ii) to control the one or more transducers (20) in such a way that the stimulation causes a delta/total spectrum ratio of the endogenous signal to increase more rapidly than would occur in the absence of the stimulation (The limitation “causes a delta/total spectrum ratio of the endogenous signal to increase more rapidly than would occur in the absence of the stimulation” is functional language. Since Garcia-Molina teaches the stimulation is applied to induce sleep onset, the prior art is capable of performing the claimed function. See [0015]; as subject is falling asleep, delta increases, [0033]; [0035]; [0040]; [0045].); and 
 	(iii) to control, based on the set of one or more estimates of the amplitude, timing of one or more changes in the stimulation ([0016]-[0017]; [0035]; [0040]; [0045]).
Garcia-Molina does not teach the phase and amplitude of the set is an instantaneous phase and an instantaneous amplitude.
However, Guo teaches an apparatus for quantitatively characterizing sleep (abstract; [0005]), comprising: (a) one or more sensors (Figure 1, probe, 120) configured for taking Figure 1, computer processor, 112) programmed for calculating a set of one or more estimates of (i) instantaneous phase of the endogenous signal and (ii) instantaneous amplitude of the endogenous signal ([0027]; “amplitudes (or powers) and phases (or frequency) are characterized at any instantaneous moment”, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Garcia-Molina such that the calculated set of parameters includes estimates of instantaneous phase and amplitude of the measured EEG signal as taught by Guo et al., because Guo et al. teaches calculating an instantaneous phase and an instantaneous amplitude is desirable for accurately characterizing an EEG signal in relation to sleep versus conventional methods because the EEG signal is non-periodic and varies over time ([0028]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0343168 (Garcia-Molina) in view of U.S. Patent Application Publication No. 2011/0257556 (Guo et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0343354 (Larson et al.).
Regarding claim 6, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 1. Garcia-Molina teaches the stimulation comprises audio stimulation, but does not disclose the stimulation causes the user to perceive binaural beats.
However, Larson et al. teaches a method of inducing sleep via audio stimulation (abstract), comprising: taking electroencephalography measurements of an endogenous electrical signal that originates in a brain of a user (EEG: [0023]; [0056]-[0057]; [0060]); producing stimulation to cause the user to undergo, more quickly than the user would in the absence of the .
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0343168 (Garcia-Molina) in view of U.S. Patent Application Publication No. 2011/0257556 (Guo et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0316230 (Denison et al.).
Regarding claims 9 and 17, Garcia-Molina in view of Guo et al. teaches all the limitations of claim 1 or 12. The modified method and apparatus of Garcia-Molina and Guo et al. does not specify the calculating of each estimate of instantaneous phase and instantaneous amplitude includes applying a causal filter in a frequency domain.
However, Denison et al. teaches a method and apparatus for monitoring and analyzing an EEG signal (abstract), comprising: taking electroencephalography measurements of an endogenous electrical signal that originates in a user’s brain via one or more sensors; and analyzing the measurements including applying a causal filter in a frequency domain via one or more processors (abstract; [0006]; raw EEG data pre-processed by Fourier transforms and bandpass filters, [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Garcia-.
Allowable Subject Matter
Claims 7, 8, 10, 11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of claim 7, wherein each specific estimate in the set of estimates of instantaneous phase and instantaneous amplitude, the calculating of the specific estimate is based on a specific sample window of the EEG measurements that is different than that of each other estimate in the set, and is not based on any sample window of the measurements; and the calculating includes performing an inverse discrete Fourier transform that reconstructs only a single sample that is in the specific sample window, and is more recent than any other sample in the specific sample window, within the context of the remainder of claim 7 and parent claim 1.
No prior art of record teach and/or fairly suggest the method of claim 8, wherein for each specific estimate in the set of estimates of instantaneous phase and instantaneous amplitude, the calculating includes reconstructing a single sample of the measurements by an inverse discrete Fourier transform; and computing the specific estimate based on the single sample and not based on any other sample, within the context of parent claim 1. Similarly, no prior art of record teach and/or fairly suggest the apparatus of claim 16 by the same reasoning.

No prior art of record teach and/or fairly suggest the method of claim 11, wherein for each specific estimate in the set of estimates of instantaneous phase and instantaneous amplitude, the method comprises adding padding to a specific sample window for the specific estimate and then filtering the specific sample window to create a padded and filtered sample window, and then performing a discrete Fourier transform and a Hilbert transform to calculate an analytic representation of the padded and filtered sample window, within the context of the remainder of claim 1. Similarly, no prior art of record teach and/or fairly suggest the apparatus of claim 19 by the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791